Citation Nr: 1751801	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO. 12-01 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from July 1970 to February 1972, to include service in Vietnam. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The case was subsequently transferred to the RO in Atlanta, Georgia. 

The Veteran requested a hearing in his January 2012 substantive appeal, and a hearing was scheduled for February 8, 2016. The Veteran failed to appear for the scheduled hearing, however, and his hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704 (d) (2016). 

In April 2016, the Board remanded the issues on appeal for further development, to include obtaining additional treatment records and affording the Veteran appropriate VA examinations. The development has now been completed, and the case has been returned to the Board for further adjudication. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of a headache disability.

2. The Veteran has a current diagnosis of hypertension, but this diagnosis has not been shown to be linked to service.

3. The Veteran does not have a current diagnosis of PTSD.

4. The Veteran has a current diagnosis of an acquired psychiatric disorder other than PTSD, namely depressive disorder and adjustment disorder with depressed mood, but his diagnosis has not been shown to be linked to service.
CONCLUSIONS OF LAW

1. The criteria for service connection for headaches have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4. The criteria for service connection for an acquired psychiatric disorder other than PTSD have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in January 2009, that informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide. In addition, the letter informed the Veteran of how disability ratings and effective dates are assigned. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notice provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims, with an adjudication of the claims by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The evidence of record contains the Veteran's service treatment records, lay statements of the Veteran, as well as post-service treatment from both private and VA treatment providers. Also of record are VA examinations conducted in October 2011, July 2015, May 2016, and June 2016 concerning the Veteran's claimed headaches and psychiatric disorders. 

Although a VA examination was not provided in connection with the hypertension claim, the Board finds that the record does not call for one. See 38 C.F.R. § 3.159(c)(4) (2016). In this case, as discussed below, there is simply no indication that the Veteran experiences hypertension that is related to his time in service. As such, VA is not required to afford the Veteran an examination as to this claim, and therefore, VA has no duty to inform or assist that was unmet. Duenas v. Principi, 18 Vet. App. 512, 517 (2004). See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).

In light of the foregoing, the Board concludes that the VA's duties to the Veteran have been fulfilled as to the issues decided herein. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). 

 II. Legal Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002). See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997). In determining whether documents submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted by or on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, the Veteran contends that as a result of his military service, he has headaches, hypertension, and PTSD.  When this appeal was previously before the Board in April 2016, the Board re-characterized the psychiatric issues on appeal as entitlement to service connection for PTSD, and entitlement to an acquired psychiatric disorder other than PTSD, to include depression, an anxiety disorder, and an adjustment disorder. Each of these issues on appeal is addressed individually below.


Headaches

Turning first to his service treatment records, the Board acknowledges that the Veteran noted headaches in his April 1970 entrance Report of Medical History. However, when this matter was previously before the Board in April 2016, the Board carefully reviewed the record and determined that the claimed headaches were recorded by way of history only, and that the clinical examination in April 1970 was normal. As such, in its April 2016 decision, the Board determined that the presumption of soundness applies. The Board then remanded the issue of headaches in order to obtain all of the Veteran's treatment records and associate them with the electronic claims folder, particularly a CT scan at the South Georgia Medical Center; and a VA examination for headaches. 

Medical records from the South Georgia Medical Center, from March 2008 to March 2016, are associated with the Veteran's claims file. An August 2008 record reflects the Veteran had no complaints of headaches. A September 2008 record reflects the Veteran underwent a CT head scan, and the impression was: "no significant abnormality demonstrated on CT head scan." These records do not reflect the Veteran was ever diagnosed with a headache disability.

In June 2016, the Veteran underwent a VA examination for headaches. After a review of the Veteran's claims file, and an in-person examination of the Veteran, the examiner opined that the Veteran does not have a diagnosis of a headache disorder. As rationale, the examiner stated, "He doesn't recall that he ever had headaches prior to service and was confused at the question. He now reports that he gets some headaches sporadically." The examiner noted that the Veteran's VA and private medical records post-service were silent for a headache condition, as were his 1972 separation examination and 1973 Reserve enlistment examination. The examiner also noted that the Veteran takes no headache medication and that his CT head scan in 2008 was normal.   

Upon consideration of the evidence of record, the Board finds that without a confirmed diagnosis of a headache disability, service connection for headaches is not warranted and must be denied. In so finding, the Board looks to the June 2016 VA examination, which considered the Veteran's reported symptoms and reached the conclusion that he does not have a diagnosed headache disorder. Further, a diagnosis for headaches at any point during the appeal period is absent in both VA and private treatment records.

In so finding, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). Evidence must show that the Veteran currently has the disability for which benefits are being claimed. Here, however, as noted above, the evidence does not establish that the Veteran currently experiences a diagnosable headache disability. The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury. See 38 U.S.C.A. § 1110. In the absence of a current disability, the analysis ends, and the claim for service connection for a headache disability cannot be granted. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Hypertension

Service treatment records do not reflect a diagnosis of, or treatment for, hypertension during service. Upon entry, the April 1970 Report of Examination reflects a blood pressure reading of 132/78, and the Veteran was found fit for duty. Upon separation from active duty service, a June 1972 Report of Examination reflects a blood pressure reading of 122/82.

Medical records from the South Georgia Medical Center, from March 2008 to March 2016, are associated with the Veteran's claims file. These records reflect the Veteran was first diagnosed with hypertension in 1989; that he was prescribed medication (Lisinopril) for treatment; and that his hypertension was continuously monitored in follow up visits because at times it was uncontrolled. However, these records do not reflect the Veteran's hypertension began in service or manifested to a compensable degree within one year of discharge from service.

In its April 2016 decision, the Board, noting in the Veteran's claim that he stated he had been treated for high blood pressure from January 1988 to November 2008 at the VA outpatient clinic in Valdosta, Georgia, remanded the issue of hypertension in order to obtain the Veteran's treatment records prior to 2008. By letter dated July 2016, Gainesville VAMC, of which Valdosta is an outpatient clinic, replied "we have no records which are responsive to your request." Upon further review of all of the medical records from Gainesville VAMC, specifically those of the Valdosta Outpatient Clinic, an August 13, 2008 record reflects it was the Veteran's initial visit to the Valdosta clinic. In any event, none of these records reflect the Veteran's hypertension began in service or manifested to a compensable degree within one year of the Veteran's discharge from service.

The Board finds that upon review and consideration of the Veteran's service treatment records, and the post service treatment records from Gainesville VAMC and Valdosta Outpatient Clinic, the Veteran has a current diagnosis of hypertension, but this diagnosis has not been shown to be linked to service. In this case, when weighing the evidence of record, the Board finds compelling the lack of any evidence linking the Veteran's hypertension to service. The Board has considered the statements of the Veteran asserting that his hypertension is related to service. However, the Board finds that the Veteran is not competent to render such an opinion. Although he is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and that is within the realm of his personal knowledge, he is not competent to establish the etiology of his hypertension, as that would require specialized knowledge or training, such as medical expertise, which he is not shown to have. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). Whether the Veteran's hypertension is related to service is a complex question not subject to lay opinion evidence. Since service connection requires medical evidence of a nexus between the current disability and an in-service disease or injury, his claim for service connection for hypertension must be denied.


PTSD

VA regulations provide that service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f). The diagnosis of mental disorders shall conform to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), American Psychiatric Association (2013), and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis. 38 C.F.R. § 4.125 (a) (2016). VA's regulations regarding rating psychiatric disorders were amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions. See 80 Fed. Reg. 14,308 (March 19, 2015). 

Where VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor. Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f). As to whether the Veteran's claimed in-service stressors are related to his "fear of hostile military or terrorist activity," the regulation defines that term to mean that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3). 

In adjudicating this claim, the Board must also assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997). In determining whether documents submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records do not reflect a diagnosis of, or treatment for, PTSD. 

The record also includes a January 2009 VA memo, where a formal finding was made that there was a lack of information required to corroborate stressors for the Veteran's PTSD claim.

Medical records from the South Georgia Medical Center, from March 2008 to March 2016, are associated with the Veteran's claims file. These records do not reflect that the Veteran has been diagnosed with PTSD or treated for PTSD at any point during the appeal period. In particular, an August 2008 new patient orientation screening note reflects a PTSD screening test was negative.

In October 2011, the Veteran underwent a VA examination for PTSD at the Gainesville VAMC. The examiner stated that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-IV criteria, and the Veteran was instead diagnosed with adjustment disorder with depressed mood." The examiner opined that the Veteran's diagnosis was situational and related to financial stressors, with onset in 2008, and was not caused by or a result of fear of hostile military and terrorist activity.

In July 2015, the Veteran underwent another VA examination for PTSD. The examiner stated that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-5 criteria, and the Veteran was diagnosed instead with persistent depressive disorder. The examiner opined that the Veteran's mild depressive symptoms were not caused by or a result of fear of hostile military or terrorist activity, and that there is no objective medical evidence that he had a depressive disorder or one that developed within one year to 18 months post-discharge that could be reasonable related to service. The examiner noted the Veteran reported disappointment over perceived failures since the construction industry experienced a crisis in 2008, resulting in less work for him as a construction worker, and having to give up their home due to financial losses. The examiner noted that the Veteran cites this time period as the onset of his depression, which is unrelated to his military experience.

In its April 2016 decision, the Board remanded the issue of PTSD, for an addendum opinion addressing whether the Veteran meets the DSM-5 criteria for a diagnosis of PTSD or any other acquired psychiatric disorder.

In June 2016, an addendum opinion was obtained from the examiner who previously examined the Veteran as it relates to PTSD. The examiner stated the Veteran does not have a current diagnosis of PTSD per the DSM-5 that is related to events in service. Regarding the etiology of the Veteran's depressive disorder, the examiner noted that the Veteran reported that his psychiatric symptoms had begun "about 2 years earlier due to the housing market collapsing and the consequences on his livelihood . . . There was and still is no objective medical evidence found that his diagnosis is caused by or a result of events in service." The examiner concluded that there "is no connection to service in terms of etiology. Just because he describes a stressor (functioning in a support capacity in artillery during Vietnam) does not mean he acquired a psychiatric disorder as a consequence."

Upon consideration of the evidence of record, the Board finds that without a confirmed diagnosis of PTSD, a verifiable in-service stressor, and a link between current symptoms and an in-service stressor, service connection for PTSD is not warranted and must be denied. In so finding, the Board looks to the  July 2015 and June 2016 VA examinations, which considered the Veteran's reported symptoms and reached the conclusion that he does not have PTSD. Further, a diagnosis for PTSD at any point during the appeal period is absent from both VA and private treatment records.

In so finding, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). Evidence must show that the Veteran currently has the disability for which benefits are being claimed. Here, however, as noted above, the evidence does not establish that the Veteran currently experiences PTSD. The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury. See 38 U.S.C.A. § 1110. In the absence of a current disability, the analysis ends, and the claim for service connection for a headache disability cannot be granted. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Acquired Psychiatric Disorder Other than PTSD

As noted above, the Veteran filed a claim for service connection for PTSD in December 2008; however, the Board has expanded the claim for PTSD to a claim for any acquired psychiatric disorder, citing Clemons v Shinseki, 23 Vet. App. 1, 5 (2009).

Service treatment records do not reflect a diagnosis of, or treatment for, any psychiatric disorder. 

Post-service medical records from the South Georgia Medical Center, from March 2008 to March 2016, are associated with the Veteran's claims file. These records reflect depression is listed on the Veteran's "problem list," but there are no records of treatment or medication. A June 2014  note reflects a screening for depression was negative.

In October 2011, the Veteran underwent a VA examination. The examiner diagnosed the Veteran with adjustment disorder with depressed mood and opined that the Veteran's diagnosis was situational and related to financial stressors, with onset in about 2008, and was not caused by or otherwise related to military service.

In July 2015, the Veteran underwent another VA examination. The examiner diagnosed the Veteran with persistent depressive disorder and opined that the Veteran's mild depressive symptoms were not caused by or a result of his time in service. The examiner also found that there is no objective medical evidence that he developed a depressive disorder within one year to 18 months post-discharge that could be reasonably related to service. The examiner noted the Veteran reported disappointment over perceived failures since the construction industry experienced a crisis in 2008, resulting in less work for him as a construction worker, and having to give up their home due to financial losses. The examiner noted that the Veteran cites this time period as the onset of his depression, which is unrelated to his military experience.

In its April 2016 decision, the Board remanded the issue of PTSD, for an addendum opinion addressing whether the Veteran meets the DSM-5 criteria for a diagnosis of PTSD or any other acquired psychiatric disorder.

In June 2016, an addendum opinion was obtained from the examiner who had previously examined the Veteran. Regarding the etiology of the Veteran's depressive disorder, the examiner noted that the Veteran reported that his psychiatric symptoms had begun "about 2 years earlier due to the housing market collapsing and the consequences on his livelihood . . . There was and still is no objective medical evidence found that his diagnosis is caused by or a result of events in service." The examiner concluded that there "is no connection to service in terms of etiology. Just because he describes a stressor (functioning in a support capacity in artillery during Vietnam) does not mean he acquired a psychiatric disorder as a consequence."

The Board finds that upon review and consideration of the Veteran's service treatment records, and the post service treatment records from Gainesville VAMC and Valdosta Outpatient Clinic, the Veteran has a current diagnosis of an acquired psychiatric disorder (depression), but this diagnosis has not been shown to be linked to service. In that connection, the October 2011, July 2015, and June 2016 VA examiners all concluded that the Veteran's depressive disorder was due to financial stressors, not to service. There is no reason to doubt the credibility of the VA examiners. Therefore, the Board finds that the credible and competent evidence of record indicates that the Veteran's acquired psychiatric disorder, however, diagnosed, is not due or related to his service. Since service connection requires medical evidence of a nexus between the current disability and service, service connection for an acquired psychiatric disorder must be denied.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claims of service connection, that doctrine is not helpful to the Veteran. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for headaches is denied.

Service connection for hypertension is denied.

Service connection for PTSD is denied.

Service connection for any acquired psychiatric disorder other than PTSD, to include depression, is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


